Citation Nr: 0030601	
Decision Date: 11/22/00    Archive Date: 12/01/00

DOCKET NO.  97-16 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic 
osteoarthritis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1965 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied the veteran's claim for 
service connection for post-traumatic osteoarthritis of the 
lumbar spine.  The veteran filed a timely appeal to this 
adverse determination.

When this matter was previously before the Board in June 1999 
it was remanded to the RO for further development, to 
particularly include affording the veteran an opportunity to 
testify at a hearing before a Veterans Law Judge, which has 
been accomplished.  The case is now before the Board for 
appellate consideration.


REMAND

The veteran has claimed entitlement to service connection for 
osteoarthritis of the lumbar spine, which he maintains is a 
result of an injury he sustained in service when he was 
partially run over by a truck.  After reviewing the veteran's 
claims file, the Board finds that further development is 
required in order to comply with the duty to assist as 
mandated by the Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).

In a Travel Board hearing held before the undersigned 
Veterans Law Judge in October 2000, the veteran testified 
that in May or June 1967, his unit came under incoming 
artillery fire while stationed in Cu Chi, Vietnam.  He states 
that he hid under the back wheel of a truck, and that a 
fellow soldier began to drive the truck not knowing that he 
was under a wheel.  The veteran reports that someone yelled 
for the driver to stop, but that he sustained a fractured 
pelvis as a result of this incident.  He states that he was 
taken to an Army Hospital in Yokohama, Japan, where he was 
hospitalized for 4 to 6 weeks, and where he was catheterized 
for 3 or 4 weeks.  He reports that he was subsequently 
released back to his unit, where he performed light duty 
until his discharge.

A review of the veteran's service medical records reveals 
that they do not contain any medical records relating to this 
alleged incident, and do not confirm the veteran's report of 
having been hospitalized for 4 to 6 weeks for treatment of 
residuals therefrom.  However, on a January 1968 Report of 
Medical History just prior to discharge, the veteran 
indicated that he had been run over by a truck in Vietnam, at 
which time he suffered a fractured pelvis.  He stated that he 
was hospitalized, at which time he suffered from cramps in 
his legs, painful urination, and blood in his urine.  The 
veteran's separation examination, also dated in January 1968, 
did not indicate any medical abnormalities.

The first and only post-service medical evidence of any back 
problems is found in a VA outpatient treatment note dated in 
July 1996, at which time the veteran was diagnosed with post-
traumatic osteoarthritis of the lower back.  The presence of 
lumbar spine osteoarthritis was also confirmed on VA x-ray.

In analyzing the veteran's claim, the Board initially notes 
that the veteran's claims file contains documentation which 
verifies his status as a combat veteran, such as his receipt 
of the Combat Infantryman Badge and the Purple Heart.  VA 
regulations provide that ice connection if the 
evidence is consistent with the circumstances, conditions or 
hardships of service, even though there is no official record 
of such incurrence or aggravation.  38 U.S.C.A. § 1154(b) 
(West 1991); 38 C.F.R. § 3.304(d) (2000); see generally 
Peters v. Brown, 6 Vet. App. 540, 543 (1994).  The effect of 
this law is that service connection will not be precluded for 
combat veterans simply because of the absence of a notation 
of a claimed disability in the official service records.  
However, the law does not create a presumption of service 
connection, and service connection remains a question which 
must be decided based on all the evidence in the individual 
case.  See Smith v. Derwinski, 2 Vet. App. 137 (1992).

The Board finds that despite the lack of service medical 
records documenting the fact that the veteran suffered from 
trauma to his back while in service, his claims file contains 
satisfactory lay evidence, in the form of credible and 
consistent statements and testimony from the veteran, which 
supports his claim of having suffered from trauma to his back 
at the time of the June 1967 accident.  Furthermore, the 
incurrence of injuries in the accident described, while 
taking cover under the closest object while incoming 
artillery fire is occurring, is consistent with the 
circumstances, conditions or hardships of service.  
Additionally, the Board also notes that just prior to 
discharge, the veteran did report in writing that he had 
fractured his pelvis in an accident in which a truck ran over 
him.  Clearly, the incurrence of trauma to the low back is 
consistent with this injury, given the proximity of the low 
back to the pelvis, and in light of the traumatic method of 
injury.  Thus, the Board finds that, despite the lack of 
inservice evidence of back trauma, the incurrence of such an 
injury must be conceded in this case.  Given that the Board 
has conceded that the veteran sustained trauma to his low 
back in service, further efforts by the RO to procure 
corroborating evidence of this incident, as requested by the 
veteran's service representative during the October 2000 
Travel Board hearing, is not required.

The Board notes that for injuries which were alleged to have 
been incurred in combat, 38 U.S.C.A. § 1154(b) provides a 
relaxed evidentiary standard of proof to determine service 
connection.  Collette v. Brown, 82 F.3d 389 (1996).  However, 
the reduced evidentiary burden only applies to the question 
of service incurrence, and not to the question of either 
current disability or nexus to service, both of which 
generally require competent medical evidence.  Brock v. 
Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 
Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 
464 (1996).

In this regard, the Board notes that the veteran has not 
undergone a recent VA examination.  The Board finds that such 
an examination, in which the examiner offers a medical 
opinion, would be helpful in determining whether the 
veteran's current osteoarthritis of the veteran's lumbar 
spine is related to the incident of low back trauma sustained 
in service.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to accord the veteran 
due process of law, the Board finds that further development 
with respect to the issue on appeal in this case is 
warranted.  Accordingly, this case is REMANDED to the RO for 
the following actions:

1.  The RO should schedule the veteran 
for a comprehensive examination by an 
appropriate medical professional to 
determine that nature and extent of the 
veteran's osteoarthritis of the lumbar 
spine.  The examiner is requested to 
review the veteran's claims folder.  
Based on this review and the clinical 
findings of the VA examination, the 
examiner is requested to offer an opinion 
as to whether it is at least as likely as 
not that any current osteoarthritis of 
the veteran's lumbar spine is related to 
the incident of low back trauma sustained 
by the veteran in service, in May or June 
1967.  Any opinion expressed should be 
accompanied by a written rationale. 

2.  After the above development has been 
completed, and after giving the appellant 
the full opportunity to supplement the 
record if desired, the RO should review 
the case and assure that all indicated 
actions are complete.  The RO should then 
readjudicate the issue of the veteran's 
entitlement to service connection for 
post-traumatic osteoarthritis of the 
lumbar spine.  If any determination 
remains adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case and be 
afforded a reasonable opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The purpose of this REMAND is to obtain additional 
development and adjudication, and the Board does not intimate 
any opinion as to the merits of the case, either favorable or 
unfavorable, at this time.  The appellant has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.




		
	WARREN W. RICE, JR. 
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


